UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7169


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVID SERVIN-TERRASAS, a/k/a David Servin,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:06-cr-00004-JLK-1)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Servin-Terrasas, Appellant Pro Se.        Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Servin-Terrasas appeals the district court’s orders

denying     his   motion     for    a    sentence    reduction    pursuant      to

18 U.S.C.     §   3582(c)(2)       (2012),    and    denying   his     motion   to

reconsider. *     We have reviewed the record and find no reversible

error.    See United States v. Mann, 709 F.3d 301, 304-05 (4th

Cir. 2013) (reviewing the disposition of a § 3582(c)(2) motion

for an abuse of discretion); United States v. Goodwyn, 596 F.3d

233, 235-36 (4th Cir. 2010) (holding that the district court

does not have authority to reconsider a prior order for a §

3582(c)(2) motion).         Accordingly, we affirm the district court’s

denial of relief.       United States v. Servin-Terrasas, No. 4:06-

cr-00004-JLK-1 (W.D. Va. Mar. 23 and May 5, 2015).                    We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials    before   this    court    and

argument would not aid the decisional process.



                                                                         AFFIRMED




     * Servin-Terrasas’ motion to reconsider was also a motion
for downward departure.



                                          2